Title: From Thomas Jefferson to Jonathan Thompson, 17 November 1825
From: Jefferson, Thomas
To: Thompson, Jonathan


Dear Sir
Monticello
Nov. 17. 25.
From your letter of the 9th I learnt with much regret that our proctor had not made you the remittance of the 638.32 D with the promptitude I had desired. these advances which the gentlemen Collectors are so kind as to make are such a convenience, in my inland situation that I am always anxious they should be replaced with as  little delay as possible. immediately on the receipt of your letter I wrote to the Proctor, and inclose his answer, from which I entertain a hope you have recieved the money before this date. with my thanks for this and repeated favors of the same kind be pleased to accept assurances of my great esteem and respect.Th: Jefferson